Filed by Rodman & Renshaw CapitalGroup, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of Subject Company:Cowen Group, Inc. Commission File No.:001-33737 This filing relates to a proposed business combination between Rodman & Renshaw Capital Group, Inc. (“Rodman”) and Cowen Group, Inc. (“Cowen”). This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval.This material is not a substitute for the prospectus/proxy statement Rodman would file with the SEC if an agreement between Rodman and Cowen is reached or any other documents which Rodman may file with the Securities and Exchange Commission (“SEC”) and send to Cowen and Rodman shareholders in connection with the proposed transaction.INVESTORS AND SECURITY HOLDERS OF COWEN AND RODMAN ARE URGED TO READ ANY SUCH DOCUMENTS FILED WITH THE SEC CAREFULLY IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION. Investors and security holders will be able to obtain free copies of any documents filed with the SEC by Rodman through the website maintained by the SEC at www.sec.gov.Free copies of any such documents can also be obtained by accessing the Investor Relations section of Rodman’s website at www.rodm.com or directing a request to Investor Relations, Rodman & Renshaw Capital Group, Inc., 1251 Avenue of the Americas, New York, New York10020. Rodman and its directors and executive officers and other persons may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction.Information regarding Rodman’s directors and executive officers is available in its Annual Report on Form 10-K for the year ended December 31, 2007, which was filed with the SEC on March 14, 2008, and its proxy statement for its 2008 annual meeting of stockholders, which was filed with the SEC on October 1, 2008.Other information regarding the participants in a proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, will be contained in any proxy statement/prospectus filed in connection with the proposed transaction. Statements in this communication that are “forward-looking statements” are based on current expectations and assumptions that are subject to risks and uncertainties.Actual results could differ materially because of factors such as Rodman’s ability to achieve the synergies and value creation contemplated by the proposed transaction, Rodman’s ability to promptly and effectively integrate the businesses of Rodman and Cowen, the timing to consummate the proposed transaction and any necessary actions to obtain required regulatory approvals, and the diversion of management time on transaction-related issues.For further information regarding risks and uncertainties associated with Rodman’s business, please refer to the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” sections of Rodman’s SEC filings, including, but not limited to, its annual report on Form 10-K and quarterly reports on Form 10-Q, copies of which may be obtained by contacting Rodman’s Investor Relations department at (212)356-0500 or at Rodman’s website at http://www.rodm.com. All information in this communication is as of the date hereof.Rodman undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in the company’s expectations. # # # INVESTOR PRESENTATION DATED DECEMBER 15, 2008 December 15, 2008 Proposed Merger with Cowen Group, Inc. Creating the Leading Investment Bank for Growth Companies 1 Disclaimers Forward-Looking Statements This presentation includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, for example, statements regarding the expected timetable for the proposedtransaction, benefits and synergies of the proposed merger, integration plans, future opportunities for the combined company,and any other statements regarding future expectations, beliefs, goals or prospects.There are a number of risks and uncertaintiesthat could cause actual results to differ materially from the forward-looking statements made herein. The factors that could causeactual results to differ materially from these forward-looking statements include the ability to achieve the benefits and synergiescontemplated by the proposed transaction, the ability to promptly and effectively integrate the businesses of Rodman & RenshawCapital Group, Inc. (“Rodman”) and Cowen Group, Inc. (“Cowen”), and the timing to consummate the proposed transaction andobtain required regulatory approvals, including, but not limited to, those discussed in (1) Rodman’s Annual Report on Form 10-Kfor the year ended 12/31/07 in (a) ITEM 1A. Risk Factors, (b) ITEM 7. Management’s Discussion and Analysis of Financial Conditionand Results of Operations and (c) ITEM 8. Financial Statements and Supplementary Data: Note 10; (2) Rodman’s Quarterly Reporton Form 10-Q for the quarter ended 06/30/08 in (a) Part II, Other Information, ITEM 1A. Risk Factors and (b) Part I, FinancialInformation, ITEM 1. Financial Statements: Note 7; (3) Rodman’s Quarterly Report on Form 10-Q for the quarter ended 09/30/08(to be in (a) Part II, Other Information, ITEM 1A. Risk Factors and (b) Part I, Financial Information, ITEM 1. Financial Statements:Note 7; and (4) other factors discussed in Rodman’s filings with the Securities and Exchange Commission (“SEC”), copies of whichmay be obtained by contacting Rodman’s Investor Relations department at (212)356-0500 or at Rodman’s website atwww.rodm.com. Readers are cautioned not to place undue reliance on these forward-looking statements, which apply only as ofthe date of this filing.
